DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed 09/20/2021 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered. No copy of Non-patent literature documents 1, 2 and 3 is provided.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-6 and 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kawada (JP 06-345583), an English computer translation (CT) is provided, in view of von Ammon (US 2010/0158783).
Kawada teaches a method of producing a single crystal comprising providing a seed crystal (CT [0012], [0025]-[0039]; melting an upper surface of the seed crystal with an infrared ray supplied obliquely from above to create a melt covering the upper surface of the seed crystal (CT [0012], [0021] [0026] and Fig 1-2 teaches forming a melting zone on a seed crystal using a halogen lamp to provide infrared rays obliquely); and simultaneously, a) supplying a powder raw material from above the seed crystal onto an area of the melt that is 90% or less of a diameter of the seed crystal (CT [0023], [0036]-[0038] teaches growth of a single crystal having the same diameter as the seed and growing a 10 mm crystal and supplying raw material from a cylinder having a diameter of 7 mm which reads on supplying raw material on an area of the melt that is 70% the diameter of the seed), and melting the powder raw material supplied onto the melt with the infrared ray supplied obliquely from above to melt the powder raw material (CT [0012], [0021] [0026] and Fig 1-2 teaches melting pulverized raw material supplied to a melting zone formed on a seed crystal using infrared rays); and b) solidifying a lower surface of the melt on the seed crystal (Fig 1-2, CT [0021]-[0027] teaches crystallization of the melt in the melt zone on the seed).
Kawada does not teach a method for growing a diameter of 200 mm or more. Kawada teaches a float zone method of crystal growth (CT [0003], [0020]).
In a method of float zone crystal growth, von Ammon teaches growth of dislocation-free single crystal with diameters of 200 mm or more ([0006]-[0013]). von Ammon also teaches a radiation heating means comprising a lens 16 to prevent freezing of molten granules flowing to a melt and the melt neck ([0023]; Figs 2-3).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Kawada’s float zone method of crystal growth to grow crystals having a diameter of 200 mm or more, as taught by von Ammon, because larger crystals are more desirable for device manufacturing.
Kawada teaches an infrared ray is applied to an area of the melt. The combination of Kawada and von Ammon does not explicitly teach an infrared ray is applied to an area of the melt that is within 90% of the diameter of the seed crystal.
Kawada teaches a focal point of the heat source on the solvent section 5 (CT [0013], [0021]) and von Ammon teaches a radiation heating means comprising a lens 16 to prevent freezing of molten granules flowing to a melt and the melt neck directed at center of the melt ([0023]; Figs 2-3). Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the combination of Kawada and von Ammon by focusing an infrared ray to an area of the melt that is within 90% of the diameter of the seed crystal, because melt the raw material and the raw material is supplied to an area of the melt that is within 90% of the diameter of the seed and the radiation is used to melt the raw material.
Referring to claim 2, the combination of Kawada and von Ammon teaches heating an outer side surface of the seed crystal while the raw material powder is supplied onto the melt and melted and the lower surface of the melt is solidified (See Kawada Fig 1 which shows lower radiation arrow directed to the lower surface of the melt).
Referring to claim 3, the combination of Kawada and von Ammon teaches rotating the seed crystal while the raw material powder is supplied onto the melt and melted and the lower surface of the melt is solidified (Kawada Fig 1 and [0025] teaches seed crystal fixed to rotating shaft 6).
Referring to claim 4, the combination of Kawada and von Ammon teaches lowering the seed crystal as new melt is created by the melting of the powder raw material and a portion of the melt is solidified thereby adding to a length of the seed crystal (Kawada CT [0025]-[0027]).
Referring to claim 5, the combination of Kawada and von Ammon teaches the powder raw material floats on a surface of the melt until it is melted by the infrared ray (von Ammon Figs 2-3; Kawada Fig 2).
Referring to claim 6, the combination of Kawada and von Ammon teaches the powder raw material is melted in a center portion of the upper surface of the seed crystal and the resulting melt flows to an outer part of the upper surface of the seed crystal (Kawada Fig 1-2 shows the powder supplied to the center and melted).
Referring to claim 15-16, the combination of Kawada and von Ammon teaches  infrared ray is supplied by the combination of an elliptical reflector 1, 2 whose inner surface is used as a reflection surface and an infrared lamp 3, 4 which is arranged at a first focal point on a bottom side of the elliptical reflector or the infrared ray is supplied by a semiconductor laser module (Kawada Fig 1).
Referring to claim 17, the combination of Kawada and von Ammon seed crystal is contained in a transparent quartz tube, the powder raw material is supplied into the quartz tube, and the heat for heating the outer side surface of the seed crystal and the infrared ray applied to the upper surface of the seed crystal and powder raw material are generated outside of the quartz tube (Kawada Fig 1 and quartz plate 10)

Claim(s) 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kawada (JP 06-345583), an English computer translation (CT) is provided, in view of von Ammon (US 2010/0158783), as applied to claim 1-6 and 15-17 above, and further in view of Bourbina et al (US 5,108,720).
The combination of Kawada and von Ammon teaches all of the limitations of claim 7, as discussed above, except a prescribed amount of the powder raw material is supplied from a hopper through a supply pipe arranged above the seed crystal.
In a method of float zone crystal growth, Bourbina et al teaches a silicon melt is maintained by feeding particulate silicon to the melt zone through the silicon conduit and any standard means for feeding a particulate material, at a controlled rate, can be used for this purpose (Fig 1; abstract, col 4, ln 1-68, col 5, ln 1-68). Bourbina et al teaches a hopper with a means for delivering a controlled rate of particulate silicon is positioned above a float-zone apparatus and the hopper is connected to the float-zone apparatus by a connecting tube (Fig 1; abstract, col 4, ln 1-68, col 5, ln 1-68).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the combination of Kawada and von Ammon by providing a hopper, as taught by Bourbina et al, to deliver a prescribed amount of the powder raw material from the hopper through a supply pipe arranged above the seed crystal.
Referring to claim 8, the combination of Kawada, von Ammon and Bourbina et al teaches a hopper with a means for delivering a controlled rate of particulate silicon is positioned above a float-zone apparatus (Bourbina col 4, ln 55 to col 5, ln 30), which clearly suggests a rate at which the powder raw material is supplied is adjustable.

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kawada (JP 06-345583), an English computer translation (CT) is provided, in view of von Ammon (US 2010/0158783), as applied to claim 1-6 and 15-17 above, and further in view of Holder (US 2003/0101924).
The combination of Kawada, von Ammon and Bourbina et al teaches all of the limitations of claim 9, as discussed above, except the supply pipe is moved laterally from a central position above the seed crystal to a position above the seed crystal that is within 90% of a diameter of the seed crystal.
In a method of feeding granular polycrystalline silicon, Holder teaches granular polycrysalline is fed onto unmelted polycrystalline silicon through a feed tube 42 and the feed tube is movably positioned slightly off the center line so the granular silicon is not randomly deposited over the entire exposed unmelted silicon ([0035]-[0045]). 
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the combination of Kawada, von Ammon and Bourbina et al by providing a movable pipe, as taught by Holder, such that the supply pipe is moved laterally from a central position above the seed crystal to a position above the seed crystal that is within 90% of a diameter of the seed crystal so the silicon is not randomly deposited.
 
Claim(s) 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kawada (JP 06-345583), an English computer translation (CT) is provided, in view of von Ammon (US 2010/0158783), as applied to claim 1-6 and 15-17 above, and further in view of Maruyama (US 5,367,981).
The combination of Kawada and von Ammon teaches all of the limitations of claim 10, as discussed above, except the powder raw material comprises a crystal base material powder and a dopant powder.
In a method of float zone growth, Maruyama teaches supplying granular silicon raw material and particles of dopant, such as boron, may be added to the raw material in a predetermined portion to obtain p-type or n-type crystals having a desired conductivity (Fig 1; abstract, col 5, ln 1 to col 6, ln 68).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the combination of Kawada and von Ammon by using powder raw material comprises a crystal base material powder and a dopant powder, as taught by Maruyama, to grow silicon monocrystal having a desired conductivity. 
Referring to claim 11-12, the combination of Kawada, von Ammon and Maruyama teaches silicon and boron (Marayama col 5, ln 35-69). The selection of a known material based on its suitability for its intended purpose is prima facie obvious (MPEP 2144.07).

Claim(s) 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kawada (JP 06-345583), an English computer translation (CT) is provided, in view of von Ammon (US 2010/0158783) and further in view of Maruyama (US 5,367,981), as applied to claims 1-6, 10-12 and 15-17 above, and further in view of Kwon et al (US 2015/0252491).
The combination of Kawada and von Ammon teaches all of the limitations of claim 13, as discussed above, except the powder raw material is supplied through a supply pipe and a crystal base material powder is supplied to the supply pipe from a first hopper and a dopant powder is supplied to the supply pipe from a second hopper.
In a method of feeding silicon to grow a crystal, Kwon et al teaches a powder raw material is supplied through a supply pipe and a crystal base material powder is supplied to the supply pipe from a first hopper 205 and a dopant powder is supplied to the supply pipe from a second hopper 260 (Fig 4, [0064]-[0093], [0164]-[0180]).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the combination of Kawada and von Ammon supplying crystal base material powder is supplied to the supply pipe from a first hopper and a dopant powder is supplied to the supply pipe from a second hopper, as taught by Kwon et al, to provide controlled amount of silicon and dopant to grow a crystal of desired electrical properties.
Referring to claim 14, the combination of Kawada, von Ammon and Kwon et al teaches powder raw material is supplied through a supply pipe and a mixture of a crystal base material powder and a dopant powder is supplied to the supply pipe from a hopper (Kwon et al Fig 4, Fig 8, [0165]-[0180]).

Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kawada (JP 06-345583), an English computer translation (CT) is provided, in view of von Ammon (US 2010/0158783), as applied to claim 1-6 and 15-17 above, and further in view of Shindo (US 2010/0307406).
The combination of Kawada and von Ammon teaches all of the limitations of claim 18, as discussed above, except the atmosphere in the transparent quartz tube is a vacuum or an inert gas.
In a method of floating zone growth, Shindo teaches a sample chamber 30 made of a quartz pipe is formed in the floating zone melting apparatus 10a as shown in FIG. 1, and the sample rod 12 is held in the sample chamber 30 and the sample chamber 30 can be in a vacuum state ([0130]-[0165], Fig 1-2).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the combination of Kawada and von Ammon by providing vacuum in the transparent quartz tube, as taught by Shindo, to provide a suitable growth atmosphere for crystal growth. The selection of a known material based on its suitability for its intended purpose is prima facie obvious (MPEP 2144.07).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Fricke et al (US 4,080,172) teaches float zone growth of 80 mm or larger (col 7).





Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J SONG whose telephone number is (571)272-1468. The examiner can normally be reached Monday-Friday 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on 571-272-1303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MATTHEW J. SONG
Examiner
Art Unit 1714



/MATTHEW J SONG/           Primary Examiner, Art Unit 1714